UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Air freight and logistics (2.3%) Deutsche Post AG (Germany) 123,805 $4,378,524 Royal Mail PLC (United Kingdom) (NON) 29,274 265,851 Diversified telecommunication services (3.1%) BT Group PLC ADR (United Kingdom) 50,700 3,096,756 TDC A/S (Denmark) 237,872 2,130,801 Ziggo NV (Netherlands) 24,156 1,033,654 Electric utilities (33.4%) American Electric Power Co., Inc. 170,450 8,021,377 Duke Energy Corp. 144,900 10,137,204 Edison International 223,835 10,343,415 Entergy Corp. 11,607 718,357 Exelon Corp. 300 8,073 FirstEnergy Corp. 268,700 8,767,681 Iberdrola SA (Spain) 999,855 6,358,070 NextEra Energy, Inc. 163,000 13,788,170 Northeast Utilities 25,705 1,055,961 OGE Energy Corp. 46,000 1,583,320 Pinnacle West Capital Corp. 9,824 524,209 PPL Corp. 116,884 3,589,508 SSE PLC (United Kingdom) 143,264 3,110,430 Gas utilities (5.6%) Snam SpA (Italy) 396,713 2,132,871 Tokyo Gas Co., Ltd. (Japan) 1,875,000 9,334,277 Independent power producers and energy traders (13.2%) AES Corp. 126,348 1,840,890 Calpine Corp. (NON) 602,584 11,394,863 Electric Power Development Co., Ltd. (Japan) 138,700 4,095,539 NRG Energy, Inc. 359,100 9,501,786 Media (1.3%) Numericable SAS (France) (NON) 66,748 2,680,103 Multi-utilities (30.1%) Alliant Energy Corp. 44,534 2,293,501 Ameren Corp. 115,259 4,132,035 Centrica PLC (United Kingdom) 392,260 2,170,857 Dominion Resources, Inc. 58,200 3,777,762 E.ON AG (Germany) 64,447 1,241,384 GDF Suez (France) 146,950 3,401,638 National Grid PLC (United Kingdom) 837,073 10,613,843 National Grid PLC ADR (United Kingdom) 94,600 5,993,856 PG&E Corp. 267,356 10,793,162 Sempra Energy 96,743 8,555,951 Veolia Environnement (France) 447,650 7,239,792 Wisconsin Energy Corp. 27,256 1,138,483 Oil, gas, and consumable fuels (4.4%) EQT Corp. 21,000 1,787,310 Origin Energy, Ltd. (Australia) 567,831 7,210,313 Water utilities (4.6%) American Water Works Co., Inc. 128,268 5,432,150 Severn Trent PLC (United Kingdom) 93,961 2,714,813 United Utilities Group PLC (United Kingdom) 104,669 1,125,536 Wireless telecommunication services (1.0%) Vodafone Group PLC (United Kingdom) 556,127 2,061,653 Total common stocks (cost $180,506,300) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1/4s, July 31, 2015 (i) $111,000 $111,115 1/4s, July 15, 2015 (i) 91,000 91,106 Total U.S. treasury Obligations (cost $202,221) SHORT-TERM INVESTMENTS (1.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 2,935,064 $2,935,064 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEGSF) $710,000 709,801 Total short-term investments (cost $3,644,816) TOTAL INVESTMENTS Total investments (cost $184,353,337) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $73,108,849) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/18/13 $2,569,379 $2,441,989 $(127,390) Euro Buy 12/18/13 3,439,644 3,360,492 79,152 Barclays Bank PLC British Pound Buy 12/18/13 817,574 776,943 40,631 Canadian Dollar Buy 1/16/14 58,943 60,530 (1,587) Euro Buy 12/18/13 4,548,146 4,412,877 135,269 Hong Kong Dollar Buy 2/19/14 9,023,625 9,024,328 (703) Citibank, N.A. British Pound Sell 12/18/13 4,761,794 4,534,825 (226,969) Euro Sell 12/18/13 3,935,739 3,950,517 14,778 Credit Suisse International British Pound Buy 12/18/13 1,519,311 1,443,806 75,505 Euro Buy 12/18/13 5,829,622 5,652,170 177,452 Japanese Yen Sell 2/19/14 1,006,950 1,048,609 41,659 New Zealand Dollar Buy 1/16/14 382,014 386,393 (4,379) Deutsche Bank AG Australian Dollar Sell 1/16/14 1,595,960 1,636,872 40,912 Euro Buy 12/18/13 2,676,955 2,663,477 13,478 HSBC Bank USA, National Association Australian Dollar Sell 1/16/14 1,588,789 1,632,948 44,159 JPMorgan Chase Bank N.A. British Pound Buy 12/18/13 5,725,965 5,690,258 35,707 Canadian Dollar Buy 1/16/14 3,633,806 3,738,876 (105,070) Royal Bank of Scotland PLC (The) British Pound Sell 12/18/13 5,677,372 5,394,809 (282,563) State Street Bank and Trust Co. Euro Buy 12/18/13 1,880,295 1,833,199 47,096 UBS AG Australian Dollar Sell 1/16/14 1,220,365 1,266,385 46,020 British Pound Sell 12/18/13 4,720,727 4,486,038 (234,689) Euro Buy 12/18/13 1,463,961 1,415,541 48,420 WestPac Banking Corp. British Pound Buy 12/18/13 1,612,897 1,532,576 80,321 Euro Buy 12/18/13 2,284,943 2,215,220 69,723 Japanese Yen Buy 2/19/14 2,409,961 2,509,171 (99,210) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $203,689,251. (b) The aggregate identified cost on a tax basis is $184,353,337, resulting in gross unrealized appreciation and depreciation of $31,359,284 and $10,289,806, respectively, or net unrealized appreciation of $21,069,478. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $6,599,293 $5,686,002 $9,350,231 $999 $2,935,064 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. At the close of the reporting period, the fund maintained liquid assets totaling $655,613 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 59.9% United Kingdom 15.2 Japan 6.5 France 6.5 Australia 3.5 Spain 3.1 Germany 2.7 Italy 1.0 Denmark 1.0 Netherlands 0.5 Other 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $264,481 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $752,604 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $459,862. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $2,680,103 $— $— Energy 8,997,623 — — Industrials 265,851 4,378,524 — Telecommunication services 3,096,756 5,226,108 — Utilities 136,821,530 40,109,234 — Total common stocks — U.S. treasury obligations — 202,221 — Short-term investments 2,935,064 709,801 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(92,278) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $990,282 $1,082,560 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
